This matter comes before the Court on a motion filed by Respondent to dismiss the complaint. As basis for said motion, Respondent calls attention to the fact that the accident giving rise to the present cause of action occurred on December 1,1976, as set forth in the complaint. Statutory notice was filed ten months and six days after the accident occurred. Respondent’s motion to dismiss sets forth as follows: “That Ill. Rev. Stat. Ch. 37, Para. 439.22-1,1977 provides in pertinent part that: “Actions for personal injuries — Notice — Contents Para. 22-1. Within six months from the date that such an injury was received or such cause of action accrued, any person who is about to commence any action in the Court of Claims against the State of Illinois... for damages on account of any injury to his person shall file (a Notice of Intent to Sue)...” Respondent further sets forth: “That Ill. Rev. Stat. Ch. 37, Para. 439-22-2,1977 provides in pertinent part that: “If the notice provided for by Section 22-1 is not filed as provided in that Section, any such action commenced against the State of Illinois... shall be dismissed and the person to whom any such cause of action accrued for any personal injury shall be forever barred from further action in the Court of Claims for such personal injury...” The Court finds that Claimant has failed to comply with the statutory notice requirement, motion to dismiss is granted and said cause dismissed.